MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Dec 08 2017, 10:32 am
regarded as precedent or cited before any                                      CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Troy D. Warner                                          Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana

                                                        Monika Prekopa Talbot
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher Betts,                                      December 8, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A03-1705-CR-1234
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Elizabeth Hardtke,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        71D07-1609-CM-4659



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1705-CR-1234 | December 8, 2017            Page 1 of 6
                                             Case Summary
[1]   Christopher Betts appeals his conviction for class A misdemeanor invasion of

      privacy.


                                                     Issue
[1]   The sole issue before us is whether sufficient evidence exists to sustain Betts’s

      conviction.


                                                     Facts
[2]   Betts and A.R. dated for ten years and have a daughter together. On October 6,

      2014, the St. Joseph Circuit Court issued a protective order that: (1) enjoined

      Betts from threatening to commit or committing acts of domestic or family

      violence against A.R. or her children; and (2) prohibited him from harassing,

      annoying, telephoning, contacting, or communicating directly or indirectly with

      A.R. The protective order prohibited Betts from going to A.R.’s workplace, her

      children’s schools and bus stops, and the site of their daughter’s after-school

      program. On October 7, 2014, the protective order was served upon Betts when

      a sheriff hung it upon the door of his residence in South Bend. The St. Joseph

      Circuit Court ordered that the protective order would expire on October 6,

      2016.


[3]   On September 4, 2015, Betts telephoned A.R. to speak with their daughter.

      A.R. and Betts discussed the protective order. On March 22, 2016, A.R. was in

      the parking lot of her St. Joseph County workplace. From a distance of

      approximately two hundred feet and across the street, Betts shouted to A.R.
      Court of Appeals of Indiana | Memorandum Decision 71A03-1705-CR-1234 | December 8, 2017   Page 2 of 6
      “over and over again,” using his nickname for her, and asking to borrow her

      car. Tr. p. 19. A.R. “rushed” into her workplace. Id. at 26.


[4]   On September 19, 2016, the State charged Betts with class A misdemeanor

      invasion of privacy.1 A.R. testified to the foregoing facts at a bench trial. In the

      following colloquy, she testified that, as of September 4, 2015, Betts knew that

      the protective order was in effect:


              Q.    [A.R.], in that September of 2015 conversation, did you
              discuss the protective order with Mr. Betts?


              A:       Yes.


              Q:       What did Mr. Betts say in regards to that protective order?


              A:    Well he knew we weren’t supposed to have contact, but he
              made contact, because it was [Betts’s and his daughter’s] birthday
              and he had asked that he could see her for her birthday.


              Q:    And what did he say specifically in regards to that
              protective order?


              A:     We discussed the protective order, that there was one in
              place. He knew there was one in place.




      1
        The State charged Betts with two separate violations of the same protective order. The causes, 71D04-1610-
      CM-005039 and 71D07-1609-CM-004659, were consolidated for purposes of trial. This appeal pertains only
      to cause 71D07-1609-CM-004659, the instant workplace violation.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1705-CR-1234 | December 8, 2017          Page 3 of 6
      Id. at 25. Additionally, the State presented a BMV driving record that indicated

      that Betts resided at 3550 Northside Boulevard, Apartment A4, South Bend, at

      the time that notice of the protective order was served at that address. Betts

      testified that, on the date in question, he just happened to be across the street

      from A.R.’s workplace, but he “didn’t know she worked there”; that he saw

      A.R., but did not speak to her; and that he was unaware of the protective order.

      Id. at 47.


[5]   The trial court found Betts guilty and sentenced him to 180 days executed on

      71D07-1609-CM-004659.2 Betts now appeals.


                                                   Analysis
[6]   Betts argues that the State failed to present sufficient evidence to support his

      conviction. When reviewing the sufficiency of the evidence, we consider only

      the probative evidence and reasonable inferences supporting the verdict. Drane

      v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess witness credibility

      or reweigh evidence. Id. We affirm the conviction unless “no reasonable fact-

      finder could find the elements of the crime proven beyond a reasonable doubt.”

      Id. The evidence is sufficient if an inference may reasonably be drawn from it

      to support the verdict. Id. at 147. The uncorroborated testimony of one witness




      2
        The trial court also found Betts guilty and sentenced him to 90 days executed on 71D04-1610-CM-005039.
      The trial court ordered the sentences to be served consecutively.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1705-CR-1234 | December 8, 2017      Page 4 of 6
      can be sufficient to sustain a conviction, even when that witness is the victim.

      Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).


[7]   To prove that Betts committed class A misdemeanor invasion of privacy, the

      State was required to prove that he knowingly or intentionally violated the

      October 6, 2014, protective order, which was issued under Indiana Code

      Chapter 34-26-5 to prevent domestic or family violence against A.R.


[8]   Betts contends that: (1) he was never served with the protective order; (2) the

      protective order did not require him to maintain a specific distance from A.R.;

      (3) he was near A.R.’s workplace for an innocent reason and “[A.R.] stumbled

      on [him] on her way to work,” Appellant’s Br. p. 9; and that he, therefore, did

      not knowingly or intentionally violate the protective order.


[9]   Here, the State presented evidence that the protective order was served at

      Betts’s residence in October 2014, along with A.R.’s testimony that Betts was

      aware of the protective order long before the alleged workplace violation in

      March 2016, when Betts appeared near A.R.’s workplace, shouted at her

      repeatedly, and asked to use her car. Based on the foregoing evidence and

      reasonable inferences from it, the trial judge could reasonably conclude that

      Betts knowingly and intentionally violated the protective order issued under

      Indiana Code Chapter 34-26-5. Betts’s arguments on appeal amount to requests

      that we judge A.R.’s credibility, which we will not do. See Drane, 867 N.E.2d at

      146. The trial court weighed the witnesses’ conflicting testimony and found

      Betts guilty beyond a reasonable doubt. A.R.’s testimony is sufficient to


      Court of Appeals of Indiana | Memorandum Decision 71A03-1705-CR-1234 | December 8, 2017   Page 5 of 6
       support Betts’s conviction. See Bailey, 979 N.E.2d at 135 (holding a conviction

       may be based upon a single witness’s uncorroborated testimony).


                                                 Conclusion
[10]   Sufficient evidence exists to sustain Betts’s conviction. We affirm.


       Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1705-CR-1234 | December 8, 2017   Page 6 of 6